COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-271-CV



IN RE GRAY LAW, L.L.P.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and request for emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and request for emergency relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:	HOLMAN, WALKER, and MCCOY, JJ.



MCCOY, J. would grant the request for emergency relief and request a response from the real party in interest.



DELIVERED: August 3, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.